 



Exhibit 10.33
BKF CAPITAL GROUP, INC.
One Rockefeller Plaza
New York, New York 10020
March 7, 2008
Mr. J. Clarke Gray
805 Ramapo Way
Westfield, New Jersey 07090
Dear Clarke:
     On behalf of BKF Capital Group, Inc. (“Company”), I am pleased to extend
you a formal offer to continue to serve as our Chief Financial Officer on the
following terms:
     1. You shall serve as the Company’s Chief Financial Officer and will be
responsible for the Company’s principal accounting activities, statutory
reporting obligations and assisting the Company’s Chairman of the Board and
Chief Executive Officer in the Company’s general operations as they or the
Company’s board of directors may reasonably request. You will devote a
reasonable portion of your business time to the Company and shall diligently
address your obligations hereunder and shall not engage in any other business
that is competitive with the Company. You shall report directly to the Company’s
Chairman of the Board and Chief Executive Officer and the Company’s board.
     2. You shall be paid a base annual salary of $150,000 paid semi-monthly in
accordance with the Company’s normal payroll.
     3. You shall be paid a “project bonus” for additional significant projects
which are in addition to your day-to-day responsibilities. The amount of the
bonus will be based on your time incurred at a rate of $250 per hour and paid in
two installments: 50% during the month when 50% of the project is completed and
the other 50% in the month during which the project is completed. Mr. Olshan or
myself will approve an estimate of costs prior to the work commencing.
Currently, there are only two known such projects: the general ledger conversion
related to the bookkeeping outsourcing to JH Cohn and the relocation related to
the termination of the third floor lease of One Rockefeller. Other potential
projects are any form of acquisition or corporate finance action, new
litigations, investigations, atypical audits, or any other significant work
effort not currently contemplated.
     4. Upon the consummation of a material acquisition or other strategic
transaction by the Company, you shall be eligible for a bonus and in an amount
in accordance with parameters to be reasonably determined by the compensation
committee of the Company. Any project bonus paid related to the successful
acquisition will be treated as a draw against the acquisition success bonus.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     5. Your term of employment hereunder shall commence as of the date hereof;
provided, however, that such employment may be terminated earlier as follows:
     (i) by the Company for “Cause.” “Cause” shall mean (i) your failure to
diligently carry out any duty reasonably requested by the board of directors
that is commensurate with your title as Chairman of the Board, (ii) your breach
of this Agreement, (iii) your breach of the Confidentiality and Assignment of
Creative Works Agreement (defined below), (iii) any indictment for any
(a) felony or (b) misdemeanor involving a question of moral turpitude, (iv) your
engagement with any activity that is competitive with the interests of the
Company or (v) any act of gross negligence or willful misconduct that would
reasonable be likely to cause harm to the Company; provided, however, that in
the cases of clauses (i) and (ii), above, no “cause” shall be deemed to exist
until the board of directors has given you written notice of such failure or
breach and you have failed to cure same within 10 days of your receipt of such
notice; and
     (ii) by either you or the Company, with 60 days written notice.
     6. You represent and warrant to the Company that
     (i) you have the right to provide services to the Company and you are not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent you from performing you duties and obligations
hereunder; and
     (ii) you have not retained and will not retain original records or copies
thereof of any proprietary information of your former employer.
You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by any present or former
employer arising out of or relating to a breach or alleged breach by you of any
of your representations or warranties set forth above by your present employer.
     7. You shall be entitled to participate in all of the employee benefit
plans provided by the Company, if any.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Please indicate by your signature below your agreement with the terms set
forth above. In closing, I want to reiterate how excited we are to have you join
us at such a significant time in the development of the Company and look forward
to your important contributions to our success.
Sincerely,

          BKF CAPITAL GROUP, INC.   AGREED AND ACCEPTED
AS OF THE DATE WRITTEN ABOVE:
 
 
By:
   /s/ Harvey Bazaar    /s/ J. Clarke Gray
 
     
 
Harvey Bazaar
 
J. Clarke Gray
 
Chief Executive Officer
   

3